AMENDMENT NUMBER 2
To The Unsecured Promissory Note
By and Between
Claimsnet.com Inc.
And Thomas Michel

This Amendment Number 2 is made to that certain Unsecured Promissory Note
(“Note") made and entered into by and between Claimsnet.com Inc. and Thomas
Michel dated September 16, 2008.

The provisions set forth herein shall be deemed to modify and replace those
provisions of the Note as specifically set forth. All other provisions of the
Note shall remain in full force and effect.

The parties desire to change the Annual Interest Rate on Unpaid Principal to one
and three quarter percent (1.75%).

AGREED and entered into as of December 1, 2010.
        .

CLAIMSNET.COM INC.
a Delaware corporation

By: /s/ Don Crosbie
—
Don Crosbie
Chief Executive Officer


THOMAS MICHEL

/s/ Thomas Michel
—

